internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-119455-99 date date re transferee transferor transferor merger-sub target state a state b state c business x business y system system agreements rights plr-119455-99 a percent b percent we respond to your request dated date for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in your request and in subsequent correspondence is summarized below transferee is a newly formed state a corporation merger-sub is a wholly owned subsidiary of transferee formed for the purpose of effectuating the proposed transaction transferor is a state b corporation engaged in business y and is an affiliate of corporations engaged in business x transferor is a state c_corporation also engaged in business x transferee transferor and transferor are accrual basis calendar_year taxpayers target is a state a corporation engaged in business y target is an accrual basis calendar_year taxpayer target has pursued a business strategy of establishing relationships with corporations engaged in business x to develop its business y the construction and operation of target’s system depend upon certain exclusive indefeasible rights of use granted to target the rights the taxpayers have represented that there are valid business reasons for the following proposed transactions i transferor sec_1 and plan to transfer certain assets including cash and depreciable_personal_property the assets and the rights to transferee in exchange for voting common_stock of transferee representing in the aggregate up to b percent of the outstanding shares of the transferee common_stock on a fully diluted basis ie less than percent of such stock a portion of the transferee stock to be received by transferor and transferor will be subject_to restrictions that would require transferor and transferor to return a portion of the shares if they fail to make any of the subsequent transfers of property agreed to no stock will be held in escrow the taxpayers have represented that the terms of the restricted_stock arrangement will comply with revproc_77_37 1977_2_cb_568 and revproc_84_42 1984_1_cb_521 ii transferee has formed a transitory subsidiary merger-sub all of whose plr-119455-99 stock is owned by transferee iii merger-sub will be merged with and into target with target surviving the shareholders of target will receive shares of transferee totaling percent of transferee common_stock in exchange for their target stock the taxpayers have represented that to the best of their knowledge and belief this step will qualify as a reorganization under sec_368 of the internal_revenue_code by reason of sec_368 the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g h no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for the interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferors for the debt the transfer is not the result of the solicitation by a promoter broker or investment house no liabilities of the transferors will be assumed by the transferee there is no indebtedness between the transferee and the transferors and there will be no indebtedness created in favor of the transferors as a result of the proposed transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined the transfer of assets will occur pursuant to the system agreements and in a manner consistent with an orderly procedure in accordance with sec_1_351-1 of the income_tax regulations except for the possible recission of the issuance of certain shares comprising approximately a percent of the total shares of transferee issued in the proposed transaction for failure to make required transfers of property there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any plr-119455-99 of the stock including the recission of a percent of the transferee to be received in the exchange transferor transferor and the target shareholders will be in control of the transferee within the meaning of sec_368 of the code transferor and or transferor are contemplating transferring some or all of their transferee stock to respectively controlled_subsidiaries each transferor will receive stock approximately equal to the fair_market_value of the property transferred to the transferee transferee is contemplating transferring some or all of the assets received in the proposed transaction to target its soon-to-be wholly owned subsidiary except for transferee’s potential transfer of the assets to a wholly owned subsidiary target the taxpayers represent that there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations property transferred to target will be held by target and there is no plan or intent to dispose_of the property except in the ordinary course of business each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction except transferor sec_1 and have agreed to reimburse target for certain expenses in accordance with the guidelines set forth in revrul_73_54 1973_1_cb_187 transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtors transferee will not be a personal_service_corporation within the meaning of sec_269a to the best of the knowledge and belief of transferor transferor and target the transaction described in steps i ii and iii above will qualify under sec_351 based on the rulings below i j k l m n o p q sec_351 does not apply unless the transferor or transferors hold at least percent of the stock of the transferee corporation after the transfer in the present plr-119455-99 case after the transfers of the assets by transferor and transferor transferor and transferor will hold less than percent of the common_stock of transferee accordingly standing alone transferor 1’s and transferor 2’s transfer of assets would not qualify for sec_351 treatment and would generate taxable gain for transferor and transferor we note that merger-sub is a transitory entity if merger-sub and its role in the reverse_triangular_merger is disregarded target's shareholders in substance have transferred property target stock to transferee in exchange for transferee stock inasmuch as congress adopted sec_368 to address the tax consequences of reverse triangular mergers the tax consequences of that merger on the participants of that merger must flow from sec_368 rather than from sec_351 nonetheless solely for purposes of determining whether the percent requirement has been met so as to qualify transferor and transferor for treatment under sec_351 target's shareholders will be considered transferors as described in sec_351 and accordingly target's shareholders' ownership of transferee common_stock will be included in the computation the combined ownership of transferor transferor and the target shareholders of transferee so computed exceed sec_80 percent accordingly based solely on the information submitted and the representations set forth above we hold as follows for purposes of sec_351 the formation of merger-sub followed by the merger of merger-sub into target will be treated as a transfer by the holders of the stock of target to transferee in exchange for transferee stock see revrul_67_448 c b no gain_or_loss will be recognized by transferor and transferor upon the transfer of the assets solely in exchange for stock of transferee sec_351 no gain_or_loss will be recognized by the transferee upon the receipt of the assets and target stock from the transferors solely in exchange for transferee stock sec_1032 the basis of the transferee stock to be received by transferor and transferor will be the same as the basis of the assets exchanged therefor sec_358 the holding_period of the transferee stock to be received by transferor and transferor will include in each instance the period during which the property exchanged therefor was held provided such property was held as a capital_asset by the transferors on the date of the exchange sec_1223 the basis of the assets of transferor and transferor to be received by the transferee will be in each case the same as the basis of such assets plr-119455-99 in the hands of the transferors sec_362 the holding_period of the assets of transferor and transferor to be received by the transferee will include in each instance the period during which such assets were held by the transferors sec_1223 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express no opinion as to whether or not step iii qualifies as a reorganization under sec_368 by reason of sec_368 also we express no opinion on the federal_income_tax treatment of the transfers by transferor and transferor to transferee of the rights specifically no opinion is expressed as to whether such transfers constitute the transfer of property see revrul_69_156 1969_1_cb_101 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the specified authorized representative sincerely yours associate chief_counsel corporate by assistant to the chief branch
